Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-3-2006

In Re: Ossie Trader
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5225




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Ossie Trader " (2006). 2006 Decisions. Paper 1797.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1797


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-17     (December 2005)                               NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 05-5225
                                    ________________

                           IN RE: OSSIE ROBERT TRADER,

                                           Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                                (Related to 94-cr-00534-2)
                     _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                  December 16, 2005

    BEFORE: SCIRICA, CHIEF JUDGE, WEIS and GARTH, CIRCUIT JUDGES

                                  (Filed: January 3, 2006)




                                         OPINION


PER CURIAM.

              Ossie R. Trader, a federal inmate, has filed a petition for a writ of

mandamus pursuant to 28 U.S.C. § 1651. He contends that the District Court has failed to

rule on his Motion to Dismiss for Violations of the Speedy Trial Act, which he filed in the




                                              1
District Court in March of 1995.1 Trader asks that we issue the writ and order the District

Judge to rule on the Motion.

              On June 27, 1995, Trader pleaded guilty; he was sentenced to 248 months

imprisonment on March 23, 2000. Trader appealed to this Court, which affirmed the

Judgment of the District Court on April 19, 2001. Trader has also unsuccessfully sought

collateral review.

              Mandamus is an extraordinary remedy. Trader must show that he lacks

adequate alternative means to obtain the relief he seeks and Trader carries the burden of

showing that his right to relief is clear and undisputable. See Mallard v. U.S. Dist. Court

for S. Dist. of Ia., 490 U.S. 296, 309 (1989). Trader is incorrect that his Motion to

Dismiss for Violations of the Speedy Trial Act is still pending. The District Court docket

notes that Trader’s Motion was terminated due to his guilty plea. Thus, Trader’s petition

for writ of mandamus will be denied, as will his motion to expedite the appeal.




   1
   The petition fails to note that this case was transferred from the Honorable Lowell A.
Reed, Jr. to the Honorable Michael M. Baylson on October 23, 2003.